PER CURIAM.
Petitioner, The Broadcast Team, Inc. [“TBT”] seeks a writ of certiorari directed to an order of the trial court ordering it to produce its entire litigation file in a previous case to Respondent, Hartford Insurance Co. [“Hartford”], its insurer. The litigation below concerns Hartford’s alleged breach of the duty to defend TBT in the prior litigation. Hartford offered the trial court several reasons why its insured’s communications with its counsel and its work product should be disclosed to Hartford in such wholesale fashion, one of which was the failure of TBT to serve a privilege log. Unfortunately, the trial court did not explain the reason for its decision. Because the trial judge did not have the benefit of our recent decision in Bankers Security Insurance Co. v. Symons, 889 So.2d 93 (Fla. 5th DCA 2004), clarifying the application of the abrogation of privilege as a sanction for failure to serve a privilege log and because the order is difficult to explain on any other basis, we elect to quash the order and remand to the trial court for reconsideration in light of this new decision. If there is some other basis for the decision, the trial court should identify it to facilitate subsequent review.
PETITION GRANTED; ORDER QUASHED; REMANDED.
GRIFFIN, THOMPSON and MONACO, JJ., concur.